Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/27/2019, 04/01/2020 and 07/23/2020 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Rejoinder
Claims 1-14 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between all groups as set forth in the Office action mailed on 12/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-16 are allowed.

Claim 15.	Replace “and /or” with “and/or” in line 4.
Claim 16.	Replace “SEQ ID NO.:8” with “SEQ ID NO: 8” in lines 2-3.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Johansen et al. (see sequence search result 3 under 20210217_113631_us-16-533-841-8.rge. available in SCORE, which has been copied and pasted below for Applicants’ convenience) teach a polynucleotide having 95.4% sequence identity to Applicants’ SEQ ID NO: 8, the Examiner has found no teaching or suggestion in the prior art directed to a recombinant L-amino acid-secreting microorganism of the Enterobacteriaceae family, comprising an DNA fragment having promoter activity that is functionally linked to a polynucleotide coding for a membrane protein, wherein the DNA fragment having promoter activity comprises the sequence of SEQ ID NO: 8.  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
RESULT 3
LM995844/c
LOCUS       LM995844               36195 bp    DNA     linear   BCT 09-MAY-2015
DEFINITION  Escherichia coli genome assembly FHI29, scaffold
            scaffold-6_contig-16.0_1_36195_[organism:Escherichia.
ACCESSION   LM995844
VERSION     LM995844.1
DBLINK      BioProject: PRJEB6447
            BioSample: SAMEA2593913
KEYWORDS    .
SOURCE      Escherichia coli
  ORGANISM  Escherichia coli
            Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
            Enterobacteriaceae; Escherichia.
REFERENCE   1
  AUTHORS   Johansen,Jostein. and Haugum,Kjersti.
  TITLE     Direct Submission
  JOURNAL   Submitted (30-JUN-2014) NTNU, IKMM, Erling Skjalgsonsgate 1, 7006
            Trondheim, Norway
FEATURES             Location/Qualifiers
     source          1..36195
                     /organism="Escherichia coli"
                     /mol_type="genomic DNA"
                     /strain="FHI29"
                     /serovar="118"
                     /isolation_source="Human faeces"
                     /host="Homo sapiens"
                     /db_xref="taxon:562"
                     /country="Norway"
                     /collection_date="2008-08-20"

  Query Match             95.4%;  Score 33.4;  DB 125;  Length 36195;
  Best Local Similarity   97.1%;  
  Matches   34;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 TAGTCAGCAGCATAAAAAAGTGCTAGTATGAAGAC 35
              ||||||||||||||||||||||| |||||||||||
Db      29298 TAGTCAGCAGCATAAAAAAGTGCCAGTATGAAGAC 29264
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656